Case 1:21-cv-03487-AT Document 48 Filed 07/27/21 Page 1of1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELEC ee ALLY FILED
AMYSUE SALVATORE and MICHAEL DOC #: _
F. SALVATORE. DATE FILED: _ 7/27/2021

Plaintiffs,
-against- 21 Civ. 3487 (AT)

AIRBUS AMERICAS, INC., AIRBUS ORDER

AMERICAS ENGINEERING, INC., AVSA
S.A.R.L., AIRBUS S.A.S., and AIRBUS SE,

Defendants.
ANALISA TORRES, District Judge:

 

On July 9, 2021, the Court ordered Plaintiffs to file their Amended Complaint by July 19,
2021. That submission is now overdue. Accordingly, Plaintiffs shall file an Amended Complaint
no later than August 3, 2021. By September 9, 2021, Defendants that have been properly served
shall either respond or file a pre-motion letter for their anticipated motion to dismiss.

SO ORDERED.

Dated: July 27, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
